Citation Nr: 0534705	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  01-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, and if so, whether the claim should 
be granted.

2.  Entitlement to service connection for a back disorder 
with degenerative changes of the spine.

3.  Entitlement to service connection for depression.

4.  Entitlement to an increased evaluation for thoracic 
outlet syndrome, with sensory deficits of the left upper 
extremity and postoperative left rib resection, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1975 to April 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the petition to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder, denied service connection for a back 
disorder, knee disorder, headaches, fibromyalgia, and pes 
planus, and denied an evaluation in excess of 20 percent for 
thoracic outlet syndrome, with sensory deficits involving the 
left upper extremity, status post left transaxillary first 
rib resection.

The veteran was afforded a hearing before a hearing officer 
at the RO in December 2000.  At the hearing, he withdrew the 
issues of entitlement to service connection for a knee 
disorder, a headache disability, pes planus, and 
fibromyalgia.  He was also afforded travel board hearing 
before the undersigned member of the Board in February 2002.  
A transcript of each of the hearings has been associated with 
the claims folder.

The veteran's case was remanded to the RO for additional 
development in June 2004, and returned to the Board for 
further appellate consideration in October 2005.

The Board notes that issues were addressed in October 2002.  
It is not clear that two files were before the Board in June 
2004 and there was an inadequate VCAA notification.  
Therefore, the issues were readdressed.


FINDINGS OF FACT

1.  Service connection for a cervical spine disorder was 
denied by the RO in March 1990.  The veteran was notified of 
the rating decision in March 1990. He did not appeal within 
one year.  The evidence submitted in support of the petition 
to reopen the claim for service connection for a cervical 
spine disorder is so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  A cervical spine disorder is not related to service or a 
service-connected disease or injury.

3.  There is no competent evidence relating a back disorder, 
to include arthritis or scoliosis of the spine, to service or 
a service-connected disease or injury.  Arthritis was not 
manifest within 1 year of separation from service.

4.  The veteran does not have a current diagnosis of 
depression.

5.  Thoracic outlet syndrome is asymptomatic.  Left arm 
symptoms have been attributed by competent evidence to 
cervical spine abnormalities.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision denying entitlement to service 
connection for a cervical spine disorder is final.  New and 
material evidence has been submitted and the claim for 
entitlement to service connection for a cervical spine 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001), 3.160(d), 20.302, 
20.1103 (2005).  

2.  A cervical spine disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  A back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

5.  The criteria for an evaluation in excess of 20 percent 
for thoracic outlet syndrome, with sensory deficits of the 
left upper extremity and postoperative left rib resection, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 8510-5297 (2005).

6.  Cervical spine and back disabilities are not proximately 
due to or the result of a service-connected disase or injury.  
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the instant claim was received in 
January 1999, before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in March 2000, provided notice to the veteran of 
the evidence necessary to support his claims.  Supplemental 
statements of the case dated in October 2001 and July 2005 
also provided notice to the veteran of the evidence of record 
regarding his claims and why this evidence was insufficient 
to award the benefit sought.

Moreover, letters dated in January 2003 and September 2004 
also instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claims.  

The Board's June 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent private and VA treatment records have been 
obtained, and the veteran has undergone VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The April 1975 service entrance examination report shows that 
the upper and lower extremities, spine and musculoskeletal 
system were normal.  Neurologic and psychiatric examinations 
were normal. 

Records of treatment dated in April 1976 note complaints of 
chest pain and a lump in the base of the neck.  X-ray 
examination of the cervical spine revealed an abnormality at 
C7-T1, hemivertebra.  In addition, a left hemivertebra at D1 
level was noted. The assessment was cervical rib syndrome.  
The relevant assessment was rule out cervical problem.  A 
June 1976 summary reflects that the veteran had a left 
transaxillary first rib resection.  The diagnosis was 
neurovascular compression syndrome (thoracic outlet 
syndrome).  

An August 1976 mental hygiene referral notes a history of 
responding to stress through psychophysiological reactions.  
The examiner stated that such could be indicative of 
underlying problems.  On examination, the impression was that 
the veteran had a lot of anger regarding what he viewed as 
his stagnant status during service.  The examiner noted that 
he had unconsciously channeled these emotions internally.  
The examiner stated that while there appeared to be 
psychophysiological basis for some of his physical symptoms, 
there was also actual physical etiology to consider.  

In another August 1976 record, the veteran complained of 
chest pain, rapid respirations, a numb and dry mouth, and 
numbness of the hands and feet.  The assessment was 
hyperventilation syndrome.  In another August 1976 record, 
the examiner stated that the veteran could be experiencing 
psychophysiological reaction (respiratory type).  An October 
1976 report of examination shows that the upper and lower 
extremities, spine and musculoskeletal system were normal.  
Neurologic and psychiatric examinations were normal.

On VA neuropsychiatric examination in January 1985, the 
veteran complained of aching pain over the C6-C7 cervical 
vertebrae.  Mental status examination revealed that the 
veteran was logical and coherent.  His mood was euthymic with 
appropriate affect.  No psychotic thought content was noted, 
and no cognitive deficits were found.  Neurologically, 
pinprick was diminished over the posterior aspect of the 
upper arm on the left.  Motor power was normal.  Deep tendon 
reflexes were 2+.  Pain was intact.  Gait and station were 
unremarkable.  Romberg was negative.  The diagnosis was 
residuals of left transaxillary first rib resection for 
thoracic outlet syndrome, with sensory deficit of the left 
upper extremity.  X-ray examination disclosed resection of 
the left 1st rib.

VA outpatient treatment records, dated from May 1986 to May 
1987, show complaints of chest pain.  The pertinent 
impression in May 1986 was possible cervical root 
radiculopathy.  A June 1986 record of treatment notes 
complaints of chest wall pain.  The impression in June 1986 
was probable musculoskeletal pain and no radiculopathy or 
nerve compression.  A January 1987 record notes complaints of 
pain secondary to surgery and arthralgia.  The relevant 
assessment was possible post-traumatic arthritis.  A February 
1987 record of treatment notes arthralgia of the cervical 
spine, left side of chest.

VA outpatient treatment records, dated from May 1986 to July 
1988, reflect complaints of neck pain.  In May 1986, the 
diagnosis was cervical radiculopathy.  A June 1988 orthopedic 
referral notes complaints of generalized progressive weakness 
and numbness, especially in the upper extremities, and 
cervical pain.  On examination in June 1988, the assessment 
was rule out "CVD" and Raynaud's.  The diagnosis in July 1988 
was rule out myasthenia gravis, "MD," 1st degree muscle 
disease.

On VA examination in November 1988, the relevant diagnosis 
was scoliosis, minimal, concavity of the left cervical spine.

VA outpatient treatment records, dated from September 1988 to 
December 1988, note arthritis.  In a September1988 
consultation request, nerve conduction studies were 
recommended to rule out nerve entrapment of the lower 
cervical nerve roots.  The results of testing were considered 
to be within normal limits.  In November 1988, there was a 
diagnosis of neuropathy secondary to postoperative residuals 
of left transaxillary resection, 1st rib left, for thoracic 
outlet syndrome.  In a December 1988 record of treatment, the 
examiner opined that the veteran did not have thoracic outlet 
syndrome.  In another note, it was reported that it was a 
questionable diagnosis.

A VA outpatient treatment record dated in March 1989 shows 
complaints of neck, shoulder, and chest pain.  The examiner 
stated that at that time the diagnosis was fibromyalgia with 
tender points, especially of the neck and shoulder 
costochondral joints, and sleep problems.  The assessment was 
most likely fibrosiitis.

By rating decision dated in March 1990, the RO denied service 
connection for a cervical spine disorder.  The decision notes 
that the evidence did not show that he had a current cervical 
spine disorder.

VA outpatient treatment records, dated from August 1995 to 
April 1996, show complaints of neck pain.  The assessment in 
August 1995 was cervical radiculopathy.

By letter dated in April 1996, the veteran's employer stated 
that he had deteriorated in his performance early on from the 
time of employment in 1995, and had been absent an excessive 
amount of time due to illness.  He stated that the veteran 
was not able to function mentally or physically in a 
satisfactory manner.  He related that since January 1996, he 
had interviewed the veteran on a 60-day cycle to further 
evaluate the possibilities of continued employment.  He 
concluded that the veteran was not able to perform any work 
tasks required by that company.

VA outpatient treatment records reflect complaints of 
headache, neck, and joint pain.  The diagnoses in February 
1996 were scoliosis and arthritis.  

Records dated from April to May 1996, show that the veteran 
was hospitalized.  A history of pain since 1976 and 
musculoskeletal pain in the knees, back, and neck, with known 
hemivertebra at the C7 level, was noted.  The diagnosis was 
chronic pain management due to vertebral anomaly, and 
compensatory scoliosis with fibromyalgia.   The discharge 
summary indicated that the veteran was questionably 
employable.  The author concluded that the veteran was 
disabled with fibromyalgia and pain secondary to his 
congenital anomaly in the cervical spine.

VA outpatient treatment records received in January 1999, 
show that the veteran underwent magnetic resonance imaging 
(MRI) of the cervical and thoracic spine in August 1988.  The 
assessment was anatomic deformity of the cervical spine 
involving C7 and T1.  MRI of the cervical spine in January 
1992 was abnormal.  The report of examination notes that 
there was a history of increased neck and left upper 
extremity pain over the past several years, as well as a 
history of congenital deformity of C7-T1.  The impression was 
a spinal deformity at C7-T1 level, convex to the left.  The 
impressions of x-ray examination of the cervical spine in 
February 1996 were hemivertebra at the cervicothoracic 
junction with associated hypoplastic left rib, scoliosis of 
the cervicothoracic spine, and mild degenerative changes at  
C5-6.  The impressions of myelogram in March 1996 were 
hemivertebra at T1, extradural defect on the right extending 
from C7-12, and possible conjoined nerve roots on the right 
at C8-T1.  The impressions of a CT (computed tomography) scan 
in March 1996 were hemivertebra at T1, displacement of the 
thecal sac to the right of the spinal canal with displacement 
secondary to fat, mild narrowing of the neural foramina on 
the left at C3-4 and C5-6, as well as C7-T1 on the right, 
severe narrowing of the neural foramen at C6-7 on the right, 
and C8-T1 conjoined nerve root on the right.  A May 1996 
record of treatment notes that the veteran ambulated with a 
cane.  He complained of increased pain and decreased 
function.

On VA examination in May 1999, the examiner stated that he 
had reviewed the C-file.  The veteran complained that pain in 
his neck and down into his right arm increased with 
barometric pressure change.  He stated that he was unable to 
do any sort of activity that required his neck to be upright 
and that he had to wear a cervical collar when watching 
television.  He stated that he had difficulty picking up full 
glasses of liquid and holding on to them.  He related that 
when trying to lift objects that were greater than five 
pounds, he experienced discomfort in his chest wall and 
stated that he was unable to do any housework.  He described 
symptoms of bilateral arm numbness, tingling in the fourth 
and fifth fingers from the elbow to the hands, as well as in 
the axillary region.

Physical examination revealed that he was in no acute 
distress.  His color was pink. His skin was warm and dry to 
touch.  His posture was hunched.  He was wearing a hard 
cervical collar.  He ambulated slowly and steadily with a 
cane.  He was able to rise without assistance and able to 
mount the examination table without any additional 
assistance.  He flexed to 40 degrees, stopping secondary to 
pain.  Cervical extension was to 30 degrees, stopping 
secondary to pain.  He had 15 degrees of lateral rotation, 
bilaterally, limited by pain as expressed verbally, as well 
as by facial grimace.  He had tenderness with palpation over 
his scapular region.  No specific trigger pints were 
identified.  He had mild tenderness over his cervical spine 
with palpation.  He was noted to have a TENS unit in place. 
His shoulder shrug was 4/5 and hand grips 4/5, bilaterally.  
Biceps strength was 4/5, bilaterally. Triceps strength was 
4/5, bilaterally.  All movements were met with complaints of 
discomfort.  His deep tendon reflexes were 2+ and equal to 
bilateral brachial radialis.  There was decreased 
discrimination between sharp and dull stimuli in an ulnar 
nerve distribution pattern, bilaterally.

The diagnoses were history of thoracic outlet syndrome with 
surgical intervention and cervical spine abnormalities as 
indicated on MRI and myelogram, to include scoliosis, 
spondylosis and osteophyte formation.  The examiner stated 
that the cervical spine osteophytes and degenerative joint 
disease did not occur as a result of his thoracic outlet 
syndrome.  He stated that his cervical spine abnormalities 
could result in arm and neck pain, as well as some radicular 
symptoms.

In his January 1999 claims, the veteran stated that he had 
chronic and severe back pain.  He stated that he was unable 
to do the things that he used to do before he was injured 
during service.  VA outpatient treatment records submitted in 
association with his claims reflect that he underwent 
myelogram of the cervical spine in August 1998.  The 
impressions were scoliosis and mild ventral extradural defect 
at C5-C6, likely secondary to osteophytes.  The impression of 
an August 1998 CT scan of the cervical spine was minimal 
posterior osteophytes at C5-C6 consistent with degenerative 
changes and compromise of the anterior dural space at this 
level, and congenital fusion of C5, C6, and C6-C7 vertebral 
bodies in the left.

Social Security Administration (SSA) records dated in 
November 1998 reflect that the veteran was determined to be 
disabled as of December 1995.  The list of impairments 
included, impairment of the hands and inability to maintain 
attention and concentration due to pain and emotional 
instability.

At a personal hearing before a hearing officer at the RO in 
December 2000, the veteran testified that thoracic outlet 
syndrome had become worse.  He stated that he had shortness 
of breath that caused pain and interfered with exercise.  He 
testified that strength in his left arm had decreased.  He 
indicated that he had pain in his shoulder and elbow, as well 
as pain in his fingers with numbness.  He testified that the 
most severe pain occurred with spasm.  He testified that his 
left arm symptoms increased with cold weather.  He indicated 
that his cervical spine disorder and back disorder were 
secondary to service-connected thoracic outlet syndrome.  
With regard to his claimed depression, the veteran indicated 
that he had been treated for depression in August 1976 and 
had been given medication at that time.  He denied having 
sought mental health treatment after his discharge from 
service.

VA outpatient treatment records, dated from December 1998 to 
February 2001, reflect the veteran's reported history of 
neck, left shoulder, and back pain.  The veteran's wife 
reported in October 1999 that the veteran had trouble 
sleeping and was in severe pain.  The provider noted that the 
veteran used Elavil to help him sleep.  In March 2000, the 
assessments were chronic pain syndrome with myofascial 
component.  An August 2000 record of treatment lists relevant 
problems as cervical disc degeneration, myalgia, and 
myositis, not otherwise specified.

VA outpatient treatment records, dated from January 1999 to 
February 2001, reflect complaints of pain.  The relevant 
impression in February 1999 was cervical disc disease.

On VA examination in July 2001, the examiner reviewed the 
claims file.  Physical examination revealed that higher 
cerebral functions were normal.  Cranial nerves 
II-XII were grossly normal.  Motor examination revealed 
deltoids 5/5, bilaterally, biceps 5/5, bilaterally, triceps 5 
on right and 4+ on left, with collapsing type weakness.  
Wrist extensors were 5/5, bilaterally, grip was 5 on right 
and 4 on left.  The report of examination notes, "[q]uestion 
of effort."  Psoas, quadriceps, hamstrings, anterior tibial, 
posterior tibial, peroneus, gastrocnemius were 5/5 and 
normal, bilaterally.  There was decreased sensation to pain 
in both feet and in patches in the L4 and S2 dermatomes in 
the left leg. He had decreased pain in C6-7 dermatomes on the 
right and C7-T2 dermatomes in the left arm.  Skip areas in T1 
and T2 dermatomes up to C3 dermatome were noted. Distribution 
was nonanatomic and inconsistent.  In the C7 and C8 
dermatomes, there was patchy nonanatomic inconsistent sensory 
deficit.  Vibration sensation was decreased in both ankles.  
Reflexes were reported as ankles 2 on the right, 1 on the 
left. Knees were 2, bilaterally.  Plantars had no response, 
bilaterally.

The diagnoses were status post removal of left rib for 
thoracic outlet syndrome to left arm, degenerative joint 
disease of cervical spine, unrelated to rib removal or any 
service-connected disability, and no respiratory symptoms, 
signs or complaints related to thoracic outlet syndrome.  The 
examiner stated that there was no convincing evidence of 
thoracic outlet syndrome on examination or on nerve 
conduction study

In a July 2001 addendum, the examiner stated that results of 
a July 2001 nerve conduction study were normal.  No 
electrophysiological evidence of thoracic outlet syndrome, 
flexopathy, neuropathy or entrapment neuropathy was noted.

At a hearing before the undersigned member of the Board in 
June 2002, the veteran testified that he was unable to hold 
on to things with his left hand and lost his balance when 
doing so.  He stated that he was unable to straighten out his 
left elbow due to pain.  He stated that the removal of the 
first rib during service caused damage to the cervical 
vertebras causing a cervical spine disorder.  He testified 
that the problems in his neck and upper extremities caused 
back problems.  He noted that he took antidepressant 
medication.  He denied having had any psychiatric problems 
prior to his rib resection, but that he had been depressed 
fairly continuously since then.  

A VA psychiatric examination was conducted in January 2003.  
The examiner noted that the veteran's claims file, medical 
records and service records were reviewed.  He also noted 
that a Minnesota Multiphasic Personality Inventory 
administered in August 1976 had revealed internalization of 
anger at being in the Air Force, but that there was no 
mention of depression at that time.  The examiner discussed 
the veteran's medical history.  The veteran reported that he 
had difficulty with outpatient care because the nurse 
practitioner who treated him could not write prescriptions 
for the narcotics he wanted, and that, therefore, he could 
not get his pain treated.  He indicated that he had been 
married twice, and that his first wife served divorce papers 
when he was hospitalized in 1996.  He stated that he slept 
three to four hours per night, and that he napped a lot 
during the day.  He noted that his only recreation was 
watching television and attending Shriner's meetings.  He 
claimed to have panic attacks, activated by the arrival of 
bill collectors.  On mental status examination, the veteran 
walked with a cane.  His affect was initially flat, but 
became more spontaneous as the interview progressed.  His 
mood was congruent and flow of thought was circumstantial but 
easily oriented.  There was no impairment of thought 
processes or communication.  There was no inappropriate 
behavior during the interview.  He was oriented.  There was 
no memory loss or impairment.  The examiner noted that while 
the veteran reported panic attacks, he had serious questions 
about whether they actually occurred or whether the veteran 
was just afraid of bill collectors.  No psychiatric diagnosis 
was rendered as a result of the examination.  The examiner 
did note on Axis III that the veteran had chronic pain  
management due to vertebral abnormality and compensatory 
scoliosis with fibromyalgia.  He opined that the veteran 
suffered not from a psychiatric disorder, but rather from 
severe chronic pain which had inhibited his life, 
psychosocial functioning, and occupational functioning.  He 
reiterated that there was no acquired psychiatric disability, 
to include depression.

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy. Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

New and Material Evidence
The unappealed March 1990 RO rating decision that denied 
entitlement to service connection for a cervical spine 
disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a) (2001), 20.302, 20.1103 (2005).  In order 
to reopen the claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that the legal standard of what constitutes 
"new and material" evidence has been amended.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001. 66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, the amended regulations pertaining to new 
and material evidence are not for application.

Service connection for a cervical disability was denied a 
March 1990 rating decision.  The veteran was informed of the 
determination and did not appeal.  That decision is final.  
However, a claim may be reopened upon the receipt of new and 
material evidence.

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a cervical spine disorder.  
The Board finds that he has done so.

At the time of the prior denial, the evidence of record 
included service medical records, the veteran's claim, post 
service evidence, and lay statements.  The RO determined that 
the evidence failed to show that the veteran had a cervical 
spine disorder related to service.  Specifically, the RO 
determined that the evidence did not show that the veteran 
had a current cervical spine disorder.  Since that 
determination, the veteran has petitioned to reopen his 
claim.  In association with the petition to reopen, he has 
submitted medical evidence showing that he has a current 
cervical spine disorder, to include scoliosis, spondylosis, 
osteophyte formation, and mild degenerative changes at C5-6.

Based on the reason for the prior denial, that is, that there 
was no evidence of a cervical spine disorder, the evidence 
submitted in association with his petition to reopen the 
claim is new, material, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the petition to reopen the claim of entitlement 
to service connection for a cervical spine disorder is 
granted and the claim is reopened.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Service connection may be granted for disability that is 
proximately due to or the result of a service-nnected disease 
or injury.  38 C.F.R. § 3.310 (2005).  This includes any 
incrase (aggravation ) in the disability.

	Cervical Spine

The veteran asserts that a cervical spine disorder is a 
result of service.  Specifically, he claims that rib removal 
during service for thoracic outlet syndrome resulted in a 
current cervical spine disorder.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Service medical records are 
negative for a diagnosis of a cervical spine disorder.  Post 
service treatment records include diagnoses of scoliosis, 
spondylosis, osteophyte formation, and mild degenerative 
changes at C5-6.  However, there is no competent evidence 
relating the post-service diagnoses to service or a service- 
connected disability. While the veteran has related such to 
in-service surgery in association with thoracic outlet 
syndrome, his opinion is not competent.  The veteran is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The competent evidence supports a finding that a cervical 
spine disability is not related to service or a service- 
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  The May 1999 VA examiner 
stated that cervical spine osteophytes and degenerative joint 
disease did not occur as a result of his thoracic outlet 
syndrome.  The July 2001 VA examiner specifically stated that 
degenerative joint disease of the cervical spine was 
unrelated to rib removal or any service-connected disease or 
injury.  There is no competent evidence showing that a 
current disorder of the cervical spine disorder is related to 
service or a service- connected disability.  At this time, 
there is no competent evidence of a cervical spine disorder 
during service; there is no competent evidence of arthritis 
within one year of separation; there is no competent evidence 
linking a cervical spine disorder to service; and when 
addressed, it was determined that there was no relationship 
to service or a service-connected disease or injury.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

	Back Disorder with Degenerative Changes of the Spine

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  Service medical 
records are negative for a diagnosis of back disorder.  Post 
service treatment records include diagnoses of scoliosis and 
degenerative changes of the spine.  However, there is no 
competent evidence relating the post-service disability to 
service or to a service-connected disease or injury.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
While the veteran has related such to service his opinion is 
not competent.  The veteran is not a medical professional and 
his statements do not constitute competent medical evidence.  
See Espiritu, supra.  Absent a current disability related by 
competent evidence to service, service connection is not 
warranted.   The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

	Depression

With regard to this claim the Board notes that service 
medical records show that the veteran was seen at a mental 
health clinic in August 1976.  At that time, no mention of 
depression was made.  Additionally, the evidence of record 
reveals no evidence of a current psychiatric disorder.  
Although the veteran has been seen regularly over the years 
for his  musculoskeletal complaints, there is no indication 
that he has carried a diagnosis of depression or any other 
psychiatric disorder.  Moreover, the VA examiner in January 
2003 determined that there was no acquired psychiatric 
disorder.  

The Board has considered the veteran's statements that he has 
a current psychiatric disorder and that it was incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu supra.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for depression.

Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2005), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2005).

In addition, 38 C.F.R. § 4.124(a) provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8510 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Thoracic outlet syndrome, with residuals of transaxillary 
resection of the left rib, is currently rated as 20 percent 
disabling under diagnostic codes 8510-5297.  The veteran 
claims that an evaluation in excess is 20 percent is 
warranted as he has decreased left arm strength, left elbow 
pain, and functional loss.

The veteran is competent to state that his symptoms are 
worse.  However, weighed against his statements is the 
medical evidence.  The evidence shows that the veteran does 
not have neurologic residuals of thoracic outlet syndrome.  
In December 1988, the examiner opined that the veteran did 
not have thoracic outlet syndrome.  The July 2000 VA examiner 
specifically stated that there was no convincing evidence of 
thoracic outlet syndrome.  As to left arm symptomatology, the 
May 1999 VA examiner attributed left arm pain to a cervical 
spine disorder, rather than to thoracic outlet syndrome.  The 
veteran is not service connected for a cervical spine 
disorder.  At this time, thoracic outlet syndrome results in 
no neurologic impairment.  In order to warrant an increased 
evaluation, the disorder must approximate moderate 
neuropathy.  However, the most probative evidence establishes 
that thoracic outlet syndrome does not result in any 
neurologic deficit.  The Board concludes that the veteran's 
assertion of increase in disability is unsupported.

The Board has also considered the fact that the veteran 
underwent rib resection.  A 10 percent evaluation is 
warranted for removal of one rib or resection of two or more 
without regeneration.  A 20 percent evaluation is warranted 
for removal of two ribs and a 30 percent evaluation is 
warranted for removal of three or more ribs.  38 C.F.R. § 
4.71a, Diagnostic Code 5297.  In this case, there is no 
competent evidence that the veteran underwent removal of 
ribs.  Even if we accept the veteran's testimony of removal, 
his own statements do not establish the removal of more than 
one rib.  Therefore, an evaluation in excess of 20 percent is 
not warranted.

The Board notes that service connection was established in 
August 1985, and a 20 percent evaluation was assigned.  The 
evaluation has not been in effect for more than 20 years, and 
it is not a "protected" rating and can be reduced.  See 38 
C.F.R. § 3.951 (2005).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, an evaluation 
in excess of 20 percent for thoracic outlet syndrome, with 
sensory deficits of the left upper extremity and 
postoperative left first rib resection, is denied.


ORDER

The petition to reopen a claim for service connection for a 
cervical spine disorder is granted.

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

An evaluation in excess of 20 percent for thoracic outlet 
syndrome, with sensory deficits of the left upper extremity 
and postoperative left first rib resection, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


